JOHNSON, Judge.
The sole issue on appeal is whether the judgment in 80CVS324 may be pled as res judicata and bar plaintiffs claim for relief such that defendant was entitled to a judgment as a matter of law. We hold that the forecast of the evidence that would have been submitted does not entitle defendant to a judgment as a matter of law.
In pertinent part, Rule 56(c), N.C. Rules Civ. P., allows the court to grant summary judgment as follows:
The judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law.
Rule 56(c), N.C. Rules Civ. P. Summary judgment is a drastic remedy. See First Federal Savings & Loan Assn. v. Branch Banking & Trust Co., 282 N.C. 44, 191 S.E. 2d 683 (1972). The purpose of allowing summary judgment is to defeat attempts to use formal pleadings to delay recovery of just demands. See Kidd v. Early, 289 N.C. 343, 222 S.E. 2d 392 (1976). Bearing these principles in mind, we now review the propriety of the court’s order allowing defendant’s motion for summary judgment.
The principles of res judicata and collateral estoppel are distinctly different and the distinction is recognized by North Carolina courts. See J. T. McTeer Clothing Co. v. Hay, 163 N.C. 495, 79 S.E. 955 (1913). Res judicata is a principle of claim preclusion and collateral estoppel is a principle of issue preclusion. The North Carolina Supreme Court has stated the following:
*222Res judicata deals with the effect of a former judgment in favor of a party upon a subsequent attempt by the other party to relitigate the same cause of action.
King v. Grindstaff, 284 N.C. 348, 355, 200 S.E. 2d 799, 804 (1973). The Court in King, supra, relied upon its prior reasoning in Masters v. Dunstan, 256 N.C. 520, 124 S.E. 2d 574 (1962), wherein the Court set forth the following:
‘It is fundamental that a final judgment rendered on the merits, by a court of competent jurisdiction, is conclusive of rights, questions and facts in issue, as to the parties and privies, in all other actions involving the same matter.’ Bryant v. Shields, 220 N.C. 628, 18 S.E. 2d 157. ‘. . . [sic] (W)hen a fact has been agreed upon, or decided in a court of record, neither of the parties shall be allowed to call it in question, and have it tried over again at any time thereafter, so long as the judgment or decree stands unreversed.’ Humphrey v. Faison, 247 N.C. 127, 100 S.E. 2d 524, citing and quoting Armfield v. Moore, 44 N.C. 157.
Dunstan, supra, at 523-24, 124 S.E. 2d at 576 (emphasis supplied). In Cannon v. Cannon, 223 N.C. 664, 28 S.E. 2d 240, 243 (1943), the Court succinctly stated the following about the dispositive rule of law in the case sub judice:
[T]he fundamental principle that in order to support the plea of res judicata, the fact or facts — whether called ‘subject matter’ or otherwise designated — necessary to support relief or recovery in the second or subsequent action must have been definitely comprehended in the issues and judgment in the prior action, and must have been put in issue when an opportunity was afforded him to do so in order to render the prior judgment determinative or effective as res judicata.
Id. at 670, 28 S.E. 2d at 243 (emphasis supplied). The doctrine of res judicata must be strictly applied. Id.
The doctrine of collateral estoppel has been described as follows:
Under a companion principle of res judicata, collateral estop-pel by judgment, parties and parties in privity with them— even in unrelated causes of action — are precluded from retry*223ing fully litigated issues that were decided in any prior determination and were necessary to the prior determination.
King, supra, at 356, 200 S.E. 2d at 805.
In the case sub judice plaintiff s complaint alleged, inter alia, as set forth supra, that Ralph Burke Dawson had obtained on 17 July 1984 a judgment (82CVS307) against him in the amount of $14,974.00. Plaintiffs first claim for relief was that defendant breached the contract of separation by failing to satisfy the obligation owed to Ralph Burke Dawson and therefore he was “entitled to indemnification from defendant” (emphasis supplied). In the prior action (80CVS324), which Ms. Golden pleads as res judicata, Mr. Baum, in his answer, merely pleaded as an affirmative defense that Ms. Golden had breached the parties’ contract of separation by refusal to discharge the indebtedness to Ralph Burke Dawson and that due to this failure of consideration he should be relieved of his obligation to perform under the separation agreement. Plaintiffs claim for relief based on indemnification, due to the judgment (80CVS324) obtained against him, was not put in issue. We have reviewed the record on appeal and have surmised that there was testimony adduced with respect to the indebtedness to Ralph Burke Dawson. However, plaintiffs claim for relief and the forecast of the evidence in the case sub judice, with respect to the loss suffered by plaintiff are distinctly different from the facts adduced in the prior action (80CVS324). The jury’s affirmative answer to the issue, pertinent to the case sub judice, does not preclude defendant from being held liable pursuant to paragraph 16 of the parties’ contract of separation. It was reversible error for the trial court to rule that defendant was entitled to a judgment as a matter of law. For the aforementioned reasons, the judgment is
Reversed.
Judges EAGLES and COZORT concur.